Citation Nr: 0411346	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  03-21 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for chronic rhinosinusitis 
(claimed as sinusitis).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from October 1986 to 
October 1990.  

This appeal to the Board of Veterans' Appeals (Board) arises from 
a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in September 1998.  

This appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if further 
action is required on your part.  

REMAND

The record includes a VA medical opinion dated in May 2001 
regarding the etiology of the veteran's sinus disorder.  That 
examination report shows that the veteran continues to receive 
treatment for her respiratory disorder from the Alabama Asthma 
Clinic in Huntsville.  The Board notes that the most recent 
records from that facility are dated through 1999.  The RO should 
obtain records from that facility since 1999.  

A VA examiner in May 2001 offered an opinion regarding the 
etiology of the veteran's respiratory disorder.  However, it is 
not clear whether the examiner reviewed the veteran's claim file 
prior to rendering the opinion, thus the opinion as limited 
probative value.  See Elkins v. Brown, 5 Vet. App. 474, 478 
(1993).  In that connection, the Board is of the view that another 
VA opinion is warranted to reach an equitable disposition of this 
matter.  

After this matter was transferred to the Board, the veteran 
submitted additional evidence in support of her claim.  This 
evidence consists of a list of medications and pharmaceutical 
information regarding the medication.  The veteran has not waived 
RO review of this evidence.  

Accordingly, the case is remanded to the RO for the following:  

1.  The RO must review the claims file and ensure that all 
notification and development action required by the VCAA.  The RO 
should ensure that the notification requirements and development 
procedures contained in 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2003) are fully 
met.  

2.  After obtaining the necessary authorization from the veteran, 
the RO should secure records of the Alabama Asthma Clinic in 
Huntsville for treatment of the veteran's respiratory disorder 
since 1999.  If these records are not available, it should be so 
indicated in writing.  

3.  The RO should provide the veteran a VA respiratory examination 
to determine the nature and etiology of the veteran's 
rhinosinusitis (claimed as sinusitis).  The entire claims folder, 
to include a complete copy of this REMAND should be available to 
and be reviewed by the examiner.  The examiner should respond to 
whether is it more likely than not (i.e., probability greater than 
50 percent), at least as likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., probability less than 50 
percent) that chronic rhinosinusitis (claimed as sinusitis) is 
related to service.  A complete rationale should be given for all 
opinions and conclusions expressed.  All indicated tests should be 
conducted and those reports should be incorporated into the 
examination and associated with the claims file.  The examiner 
should indicate that the claims file was reviewed.  All clinical 
findings should be reported in detail.  

4.  Thereafter, the RO should review the claims folder to ensure 
that the foregoing requested development has been completed.  
Stegall v. West, 11 Vet. App. 268 (1998). 

5.  Then, the RO should readjudicate the issue on appeal, with 
consideration of additional evidence as noted.  

If the benefit sought remains denied, the appellant and his 
representative should be provided a supplemental statement of the 
case, which reflects RO consideration of all additional evidence, 
and the opportunity to respond. Thereafter, the case should be 
returned to the Board for further appellate review. The purpose of 
this REMAND is to obtain additional evidence and ensure that the 
veteran is afforded all due process of law. The Board intimates no 
opinion, either factual or legal, as to the ultimate conclusion 
warranted in this case.  No action is required by the veteran 
until contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





